Case 2:19-cv-00635-MWF-MAA Document 43 Filed 07/08/19 Page 1 of 2 Page ID #:507



   1   DARRYL J. HOROWITT, #100898
       dhorowitt@ch-law.com
   2   SHERRIE M. FLYNN, # 240215                                  JS-6
       sflynn@ch-law.com
   3   CRAIG A. TRISTAO, #256528
       ctristao@ch-law.com
   4   COLEMAN & HOROWITT, LLP
       Attorneys at Law
   5   499 W. Shaw Avenue, Suite 116
       Fresno, California 93704
   6   Telephone: (559) 248-4820
       Facsimile: (559) 248-4830
   7
   8   Attorneys for REFUGE RECOVERY

   9
  10                        UNITED STATES DISTRICT COURT
  11         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  12
  13   REFUGE RECOVERY, a California                   Case No.: 2:19-CIV-00635-MWF
  14   nonprofit public benefit corporation,           (MAAx)
  15                             Plaintiff,
  16   vs.                                             ORDER ON STIPULATION
  17                                                   FOR DISMISSAL WITH
       NOAH LEVINE, an individual; REFUGE              PREJUDICE
  18   RECOVERY HOUSE, LLC, a California
  19   limited liability company; REFUGE
       RECOVERY CLINICAL SERVICES, LLC,
  20   a California limited liability company;
  21   REBEL SAINTS MEDITATION SOCIETY
       dba REFUGE RECOVERY RETREATS a
  22   Washington non-profit corporation; and
  23   DOES 1 through 10, inclusive,
  24                            Defendants.
  25
  26
             The Court having considered the Parties’ Stipulation to Dismiss Action With
  27
       Prejudice and good cause appearing,
  28

                                                 1
       ______________________________________________________________________________
                         ORDER ON STIPULATION FOR DISMISSAL WITH PREJUDICE
Case 2:19-cv-00635-MWF-MAA Document 43 Filed 07/08/19 Page 2 of 2 Page ID #:508




   1        IT IS HEREBY ORDERED:
   2        1.    The Plaintiff’s Complaint is hereby dismissed with prejudice;
   3        2.    The First Amended Counterclaims of the Defendants are hereby
   4   dismissed with prejudice;
   5        3.    This Court will retain jurisdiction to enforce the terms of the Parties’
   6   Settlement Agreement dated July 5, 2019;
   7        4.    Each Party shall bear its own costs, expenses, and attorneys’ fees;
   8        5.    All scheduled dates and deadlines are VACATED.
   9   IT IS SO ORDERED.
  10
  11   DATED: July 8, 2019
  12                                          ___________________________________
                                              Honorable Michael W. Fitzgerald
  13                                           United States District Judge
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                2
       ______________________________________________________________________________
                        ORDER ON STIPULATION FOR DISMISSAL WITH PREJUDICE
